Case 1:19-cv-01578-VEC-DCF Document 162-1 Filed 11/10/20 Page 1 of 2




                  Exhibit A
    Case 1:19-cv-01578-VEC-DCF Document 162-1 Filed 11/10/20 Page 2 of 2




 Gregory Zimmer September 2020 Defense of Navidea Claims Advancement Calculation

      9/1/2020     GREGORY ZIMMER                                                              3.60
                   Prepare outline for deposition of Bill Mower (.20); t/cs and corresp. w/
                   Veritext re deposition scheduling and procedures and remote
                   deposition training with Veritext and review of deposition and exhibit
                   protocols (2.00); review and prepare materials from imaged devices for
                   production in NY action (.50); research re remote deposition costs
                   (.50); t/c w/ B. Kazan and K. Sabadin re NY deposition protocol and
                   NY discovery issues (.40).

.20 x 80% = .20 x 400 = $80
2.00 x 80% = 1.60 x 400 = $640
.50 x 80% = .40 x 400 = $160
.50 x 80% = .40 x 400 = $160
.40 x 80% = .30 x 400 = $120

      9/1/2020     GREGORY ZIMMER                                                              3.00
                   Document review ($300/hr).

3.00 x 76.4% = 2.30 x 300 = $690

      9/2/2020     GREGORY ZIMMER                                                              2.70
                   Prepare for Mower deposition (2.70).

2.70 x 80% = 2.20 x 400 = $880

      9/2/2020     GREGORY ZIMMER                                                              0.70
                   Document review ($300/hr.).

.70 x 76.4% = 5.30 x 300 = $1,590

      9/3/2020     GREGORY ZIMMER                                                              7.50
                   Prepare for Mower deposition; review Navidea and Macrophage
                   document production in connection with same (7.50).

7.50 x 80% = 6.00 x 400 = $2,400

      9/4/2020     GREGORY ZIMMER                                                             11.70
                   Mower prep and deposition.

11.70 x 80% = 9.40 x 400 = $3,760

      9/5/2020     GREGORY ZIMMER                                                              1.50
                   Preparation for deposition of Jed Latkin.

1.50 x 76.4% = 1.10 x 400 = $440
